
	
		I
		112th CONGRESS
		2d Session
		H. R. 6046
		IN THE HOUSE OF REPRESENTATIVES
		
			June 27, 2012
			Mr. Smith of
			 Washington (for himself, Mr.
			 Filner, Mrs. Davis of
			 California, Mr. Brady of
			 Pennsylvania, Mr. Andrews,
			 Mr. Langevin,
			 Mr. Larsen of Washington,
			 Ms. Tsongas,
			 Ms. Pingree of Maine,
			 Mr. Ryan of Ohio,
			 Mr. Johnson of Georgia,
			 Ms. Hanabusa, and
			 Ms. Speier) introduced the following
			 bill; which was referred to the Committee
			 on Armed Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend titles 10, 32, 37, and 38 of the United States
		  Code, to add a definition of spouse for purposes of military personnel policies
		  and military and veteran benefits that recognizes new State definitions of
		  spouse.
	
	
		1.Short titleThis Act may be cited as the
			 Military Spouses Equal Treatment Act
			 of 2012.
		2.Definition of
			 spouse for purposes of military personnel policies and military and veteran
			 benefits to reflect new State definitions of spouse
			(a)Title
			 10
				(1)DefinitionParagraph (5) of section 101(f) of title
			 10, United States Code, is amended to read as follows:
					
						(5)Notwithstanding section 7 of title 1, an
				individual shall be considered a spouse if the marriage of the
				individual is valid in the State in which the marriage was entered into or, in
				the case of a marriage entered into outside any State, if the marriage is valid
				in the place in which the marriage was entered into and the marriage could have
				been entered into in a State. In this paragraph, the term State
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, the Commonwealth of the Northern Mariana Islands, and the territories and
				possessions.
						.
				(2)Conforming
			 amendmentsSuch section is further amended—
					(A)in the matter
			 preceding paragraph (1). by striking In this title— and
			 inserting The following rules of construction apply in this
			 title:;
					(B)in paragraph
			 (1)—
						(i)by
			 inserting The term after (1); and
						(ii)by
			 striking the semicolon at the end and inserting a period;
						(C)in paragraph
			 (2)—
						(i)by
			 inserting The term after (2); and
						(ii)by
			 striking the semicolon at the end and inserting a period;
						(D)in paragraph
			 (3)—
						(i)by
			 inserting The phrase after (3); and
						(ii)by
			 striking the semicolon at the end and inserting a period; and
						(E)in paragraph
			 (4)—
						(i)by
			 inserting The term after (4); and
						(ii)by
			 striking ; and and inserting a period.
						(b)Title
			 32Paragraph (18) of section 101 of title 32, United States Code,
			 is amended to read as follows:
				
					(18)Notwithstanding section 7 of title 1, an
				individual shall be considered a spouse if the marriage of the
				individual is valid in the State in which the marriage was entered into or, in
				the case of a marriage entered into outside any State, if the marriage is valid
				in the place in which the marriage was entered into and the marriage could have
				been entered into in a State. In this paragraph, the term State
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, the Commonwealth of the Northern Mariana Islands, and the territories and
				possessions.
					.
			(c)Title
			 37Section 101 of title 37,
			 United States Code, is amended by adding at the end the following new
			 paragraph:
				
					(27)Notwithstanding section 7 of title 1, an
				individual shall be considered a spouse if the marriage of the
				individual is valid in the State in which the marriage was entered into or, in
				the case of a marriage entered into outside any State, if the marriage is valid
				in the place in which the marriage was entered into and the marriage could have
				been entered into in a State. In this paragraph, the term State
				means the several States, the District of Columbia, the Commonwealth of Puerto
				Rico, the Commonwealth of the Northern Mariana Islands, and the territories and
				possessions.
					.
			(d)Title
			 38Section 101 of title 38,
			 United States Code, is amended—
				(1)in paragraph (3),
			 by striking of the opposite sex; and
				(2)by striking
			 paragraph (31) and inserting the following new paragraph:
					
						(31)Notwithstanding section 7 of title 1, an
				individual shall be considered a spouse if the marriage of the
				individual is valid in the State in which the marriage was entered into or, in
				the case of a marriage entered into outside any State, if the marriage is valid
				in the place in which the marriage was entered into and the marriage could have
				been entered into in a State. In this paragraph, the term State
				has the meaning given that term in paragraph (20), except that the term also
				includes the Commonwealth of the Northern Mariana
				Islands.
						.
				
